Exhibit 10.7
Weatherford Management Incentive Plan
PURPOSE
The Weatherford Management Incentive Plan (the “Plan”) is intended to motivate
and reward employees whose efforts and accomplishments positively impact and
improve the performance of Weatherford International. Performance under the Plan
is measured by comparing Weatherford’s actual annual financial results versus
certain pre-established financial goals. Any bonus awards payable under the Plan
are made after the end of the fiscal year and after the public release and
filing of Weatherford’s year-end financial results.
ELIGIBILITY
All key employees of Weatherford are eligible to participate in the Plan upon
designation by the CEO or other officers of Weatherford. Participation in the
Plan is not automatic, and only those key employees who have been designated by
the CEO or other officers of Weatherford will participate in the Plan. Employees
must have six months of employment to be eligible for the Plan.
FINANCIAL GOALS
Awards under the Plan will be determined based on Weatherford’s overall
consolidated financial results. The Compensation Committee of the Board and the
CEO of Weatherford are responsible for approving the annual financial goals that
are used to determine awards under this Plan. There may be additional financial
or operating goals for corporate groups and regional and business unit levels.
These additional goals will be determined by the appropriate officer, subject to
approval by the CEO. The financial and operating goals will likely differ from
group to group and from region to region, but the payment of any awards under
the Plan will ultimately depend on Weatherford’s consolidated financial results.
It is important to remember that even if the goals for a particular region or
group are met, if the financial goals for Weatherford’s financial results are
not met, then no awards will be payable.
The financial and any operating goals will be communicated to all participants
by their managers. Weatherford reserves the right on a company-wide or
case-by-case basis to adjust the financial goals under the Plan to reflect the
impact of acquisitions, changes in our industry, changes in our financial
performance and any other circumstances at the sole discretion of the CEO.
AWARD CATEGORIES
Potential award goals and percentages are established for all participants in
the Plan based on their job position. There are two levels of award goal levels
under the Plan, namely, Target and Superior. Target represents the expected
level of performance for Weatherford and Superior represents highest level of
performance for Weatherford. Each participant will be told by his or her manager
of their potential award percentages and goal levels.





--------------------------------------------------------------------------------



 



AWARD CALCULATION
Bonus awards under the Plan are determined by comparing the actual consolidated
financial results of Weatherford with the Plan goals. Please note that the cost
of any bonus payouts must be included in the financial results to be measured.
The bonus payable to each participant will be based on the participant’s annual
base salary as of the end of the Plan year. If Weatherford’s actual financial
results fall between the Target and Superior goal levels, the amount of bonus
will be pro-rated appropriately.
There may be circumstances under which the financial performance of Weatherford
does not generate an award under the Plan. The nature and scope of Weatherford’s
operations are subject to unanticipated economic and market conditions that may
render pre-established financial goals unattainable in any given Plan year. If,
in the opinion of the CEO, such circumstances should arise, an alternative bonus
calculation may be made.
MODIFICATIONS
The CEO may modify the financial goals for the Plan as he deems appropriate
based on any changes in (i) economic conditions, (ii) indicators of growth or
recession in Weatherford’s business segments, (iii) the nature of the operations
of Weatherford, (iv) acquisitions and dispositions, (v) applicable laws,
regulations or accounting practices, and (vi) other matters that were not
anticipated by Weatherford when the financial goals for the Plan year were
determined.
The Plan may be suspended or terminated at any time (even if the financial goals
of the Plan have been achieved) by the CEO, if he determines that conditions or
circumstances exist or may exist that have or are expected to have a negative
effect on Weatherford.
PAYMENT
Any Plan awards earned for a year will be paid on or before March 15 of the
following year. Payment may be in the form of cash or restricted common shares
of Weatherford. The Compensation Committee of the Board and the CEO will
determine the form of payment.
Bonus payments for employees not employed for a full year will be prorated. Any
participants whose employment is terminated (for any reason) prior to the date
on which awards are paid are not eligible for payment of any award under the
Plan.

-2-



--------------------------------------------------------------------------------



 



2008 Annual Bonus Payout Levels

                                              Bonus as Percent of              
  Base Salary     Tier   Group   Target   Max.   Financial Target
1
  President & CEO     120 %     180 %   100% EBIT
2
  Sr. Vice Presidents     95 %     145 %        
3
  Vice Presidents     80 %     120 %        

All other group categories and bonus percentages to be established by the Chief
Executive Officer

-3-



--------------------------------------------------------------------------------



 



Form of Award Letter
[Date]
Re:      Management Incentive Plan Award
Dear Weatherford Employee:
We are pleased to advise you that your award under the Weatherford Management
Incentive Plan for year ___ will be ___. Thank you for your hard word,
dedication and efforts.
Sincerely,
Weatherford International

-4-